DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Action on the Merits. Claims 1-20 are currently pending and are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly claims 15 and 18, recite, “corresponds to a region that the vehicle is capable of navigating through in the environment”. It is unclear the term “capable of” as to what corresponds to a navigable region that a vehicle can travel through and what is not considered a navigable region, hence this term “capable of” which renders the claim indefinite.
Claim 8 recites the limitation "the one or more agents” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 15, and 18, the claims recite the abstract idea of generating a plurality of candidate trajectories for a vehicle, and mentally determine “ generating one or more goal states of the environment for the vehicle by using observed driving data associated with the environment, wherein each goal state of the one or more goal states corresponds to a region that the vehicle is capable of navigating through in the environment; generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a plurality of trajectories for a vehicle and assigning a value for each, or alternatively, mentally generating a traveling trajectory available to the vehicle based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine a plurality of candidate trajectories for a vehicle. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a processor (Claim 15), sensors (Claim 4), and storage media (Claim 15) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “receiving environment data associated with an environment detected by the vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Selecting a candidate trajectory is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor (Claim 15), sensors (Claim 4), and storage media (Claim 15) does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-14, 16-17, and 19-20 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “for generating goal states” claim 1). 
Accordingly, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”).

	With respect to claim 1, Ma teaches a method comprising, by a computing system of a vehicle: receiving environment data associated with an environment detected by the vehicle (Vehicle sensors detection perception data of a surrounding environment: See at least Ma Paragraph 26); 
generating one or more goal states1 of the environment for the vehicle by using observed driving data associated with the environment, wherein each goal state of the one or more goal states corresponds to a region that the vehicle is capable of navigating through in the environment (Ma FIG. 4 and FIG. 5 shows generation of a lane change based on environmental data and the location of the vehicle. The examiner interprets a region that a vehicle can drive through as a lane in a road: See also at least Ma Paragraph 59). 
Ma, however, fails to explicitly disclose generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment.
Benisch, however, teaches generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states (Vehicle generates multiple trajectory proposals based on the action that the vehicle wants to complete and as shown in Fig. 3B, a goal state corresponds to a change of lanes: See at least Benisch Paragraph 31 and FIG. 3B).
based on the observed driving data, assigning candidate values to the plurality candidate trajectories (Each trajectory proposal is given a score: See at least Benisch Paragraph 26).
and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment (Scores of each trajectory are compared and the highest score is selected for the vehicle to follow: See at least Benisch Paragraph 26). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma to include generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment, as taught by Benisch as disclosed above, in order to ensure that the vehicle can complete the goal state safely (Benisch Paragraph 1 “More particularly, the present technology relates to systems, apparatus, and methods for automated trajectory prediction”).

With respect to claim 15, Ma teaches A system comprising: one or more processors and one or more computer-readable non-transitory storage media (Processor and non-transitory computer readable medium: See at least Ma Paragraph 33), the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to cause the system to perform operations comprising: receiving environment data associated with an environment detected by the vehicle (Vehicle sensors detection perception data of a surrounding environment: See at least Ma Paragraph 26); 
generating one or more goal states2 of the environment for the vehicle by using observed driving data associated with the environment, wherein each goal state of the one or more goal states corresponds to a region that the vehicle is capable of navigating through in the environment (Ma FIG. 4 and FIG. 5 shows generation of a lane change based on environmental data and the location of the vehicle. The examiner interprets a region that a vehicle can drive through as a lane in a road: See also at least Ma Paragraph 59). 
Ma, however, fails to explicitly disclose generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment.
Benisch, however, teaches generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states (Vehicle generates multiple trajectory proposals based on the action that the vehicle wants to complete and as shown in Fig. 3B, a goal state corresponds to a change of lanes: See at least Benisch Paragraph 31 and FIG. 3B). 
based on the observed driving data, assigning candidate values to the plurality candidate trajectories (Each trajectory proposal is given a score: See at least Benisch Paragraph 26).
and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment (Scores of each trajectory are compared and the highest score is selected for the vehicle to follow: See at least Benisch Paragraph 26). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma to include generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment, as taught by Benisch as disclosed above, in order to ensure that the vehicle can complete the goal state safely (Benisch Paragraph 1 “More particularly, the present technology relates to systems, apparatus, and methods for automated trajectory prediction”).

With respect to claim 18, Ma teaches one or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors, are configured to cause the one or more processors to perform operations comprising (Processor and non-transitory computer readable medium: See at least Ma Paragraph 33), the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to cause the system to perform operations comprising: receiving environment data associated with an environment detected by the vehicle (Vehicle sensors detection perception data of a surrounding environment: See at least Ma Paragraph 26); 
generating one or more goal states3 of the environment for the vehicle by using observed driving data associated with the environment, wherein each goal state of the one or more goal states corresponds to a region that the vehicle is capable of navigating through in the environment (Ma FIG. 4 and FIG. 5 shows generation of a lane change based on environmental data and the location of the vehicle. The examiner interprets a region that a vehicle can drive through as a lane in a road: See also at least Ma Paragraph 59). 
Ma, however, fails to explicitly disclose generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment.
Benisch, however, teaches generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states(Vehicle generates multiple trajectory proposals based on the action that the vehicle wants to complete and as shown in Fig. 3B, a goal state corresponds to a change of lanes: See at least Benisch Paragraph 31 and FIG. 3B).
based on the observed driving data, assigning candidate values to the plurality candidate trajectories (Each trajectory proposal is given a score: See at least Benisch Paragraph 26).
and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment (Scores of each trajectory are compared and the highest score is selected for the vehicle to follow: See at least Benisch Paragraph 26). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma to include generating a plurality of candidate trajectories for the vehicle based on at least the one or more goal states of the environment, wherein each candidate trajectory of the plurality of candidate trajectories is associated with at least one goal state of the one or more goal states; based on the observed driving data, assigning candidate values to the plurality candidate trajectories; and based on the candidate values, selecting a candidate trajectory associated with at least one goal state from the plurality of candidate trajectories for the vehicle to navigate through the environment, as taught by Benisch as disclosed above, in order to ensure that the vehicle can complete the goal state safely (Benisch Paragraph 1 “More particularly, the present technology relates to systems, apparatus, and methods for automated trajectory prediction”).


With respect to claim 4, Ma in view of Benisch teach that generating the one or more goal states of the environment for the vehicle is based on a machine-learning model, wherein the machine-learning model is trained based on a plurality of training data indicative of driving behaviors, wherein the plurality of training data indicative of driving behaviors comprise captured sensor data Active 52415092.1Attorney Docket No.: 083201.031734 of 39comprising at least one of images, videos, LiDAR point clouds, radar signals, or any combination thereof (Machine learning model is trained based on driving behaviors and sensor data: See at least Benisch Paragraph 26 and 39).

With respect to claim 7, Ma in view of Benisch teach that the one or more goal states represent at least one of an intermediate or a terminal goal state, and wherein the intermediate goal state can be used to reach the terminal goal state (Ma FIG. 5 shows terminal goal state of changing a lane).

With respect to claim 11, Ma in view of Benisch teach generating a raster of the environment based on the environment data, wherein generating the one or more goal states of the environment for the vehicle is further based on the raster of the environment (Environment data is used to generate a raster of the environment, the raster is then used to determine trajectories of a vehicle: See at least Benisch Paragraph 26).

With respect to claim 12, Ma in view of Benisch teach that the raster is based on the environment at a current time or a prediction of the environment at a future time (Raster is based a given point in time: See at least Benisch paragraph 26).

With respect to claim 14, Ma in view of Benisch teach that the environment data comprises information comprising one or more of: distances between the vehicle and agents around the vehicle in the environment; lane boundaries associated with the environment; velocities of the vehicle and the agents; driving directions of the vehicle and the agents; yield relationships between the vehicle and the agents; locations of the vehicle and the agents; positional relationship between the vehicle and the agents; or cost associated with potential lane changing for the vehicle (Environment data consists of velocity of the vehicle along with positions: See at least Ma paragraph 43).

Claims 2-3, 9-10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”) further in view of Redding (US 20200401892 A1) (“Redding”).

With respect to claim 2, and similarly claims 16 and 19, Ma in view of Benisch fail to explicitly disclose determining one or more global driving constraints based on the environment data; and determining one or more conditional driving constraints for each of the one or more goal states. 
Redding, however, teaches determining one or more global driving constraints based on the environment data and determining one or more conditional driving constraints for each of the one or more goal states (The vehicle determines constraints based on the environment and the action that the vehicle wants to take: See at least Redding Paragraphs 69-70).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include determining one or more global driving constraints based on the environment data; and determining one or more conditional driving constraints for each of the one or more goal states, as taught by Redding as disclosed above, in order to ensure safe travels of the vehicle (Redding Paragraph 2 “This disclosure relates generally to systems and algorithms for planning and controlling the motion of autonomous or partially autonomous vehicles”).

With respect to claim 3, and similarly claims 17 and 20, Ma in view of Benisch fail to explicitly disclose that assigning a candidate value of the candidate values to each candidate trajectory of the plurality candidate trajectories is further based on at least one of the one or more global driving constraints or the one or more conditional driving constraints.
Redding, however, teaches that assigning a candidate value of the candidate values to each candidate trajectory of the plurality candidate trajectories is further based on at least one of the one or more global driving constraints or the one or more conditional driving constraints (Values of trajectories are based on traffic rules: See at least Redding Paragraph 6).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include assigning a candidate value of the candidate values to each candidate trajectory of the plurality candidate trajectories is further based on at least one of the one or more global driving constraints or the one or more conditional driving constraints, as taught by Redding as disclosed above, in order to ensure safe travels of the vehicle (Redding Paragraph 2 “This disclosure relates generally to systems and algorithms for planning and controlling the motion of autonomous or partially autonomous vehicles”).

With respect to claim 9, Ma in view of Benisch teach assigning candidate values to a plurality of candidate trajectories (Each trajectory proposal is given a score and the highest score is the trajectory proposal that the vehicle will follow: See at least Benisch Paragraph 26).
Ma in view of Benisch, however, fail to explicitly disclose determining one or more respective characteristics for each of the plurality of candidate trajectories; and calculating a candidate value for each of the plurality of candidate trajectories based on the one or more respective characteristics and the at least one goal state associated with the candidate trajectory.
Redding, however, teaches determining one or more respective characteristics for each of the plurality of candidate trajectories and calculating a candidate value for each of the plurality of candidate trajectories based on the one or more respective characteristics and the at least one goal state associated with the candidate trajectory (Vehicle actions are given a value base on action and various characteristics: See at least Redding Paragraph 6 and Paragraph 26).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include determining one or more respective characteristics for each of the plurality of candidate trajectories and calculating a candidate value for each of the plurality of candidate trajectories based on the one or more respective characteristics and the at least one goal state associated with the candidate trajectory, as taught by Redding as disclosed above, in order to ensure safe travels of the vehicle (Redding Paragraph 2 “This disclosure relates generally to systems and algorithms for planning and controlling the motion of autonomous or partially autonomous vehicles”).

With respect to claim 10, Ma in view of Redding fail to explicitly disclose that the characteristics comprise one or more of: a distance of a candidate trajectory to an obstacle; an acceleration associated with a candidate trajectory; comfort characteristics associated with a candidate trajectory; or safety characteristics associated with a candidate trajectory.
Redding, however, teaches that the characteristics comprise one or more of: a distance of a candidate trajectory to an obstacle; an acceleration associated with a candidate trajectory; comfort characteristics associated with a candidate trajectory; or safety characteristics associated with a candidate trajectory (Characteristics include comfort: See at least Redding Paragraph 6).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include that the characteristics comprise one or more of: a distance of a candidate trajectory to an obstacle; an acceleration associated with a candidate trajectory; comfort characteristics associated with a candidate trajectory; or safety characteristics associated with a candidate trajectory, as taught by Redding as disclosed above, in order to ensure safe travels of the vehicle (Redding Paragraph 2 “This disclosure relates generally to systems and algorithms for planning and controlling the motion of autonomous or partially autonomous vehicles”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”) further in view of Towal (US 20190384304 A1)) (“Towal”).

	With respect to claim 5, Ma in view of Benisch fail to explicitly disclose that training the machine learning model comprises: predicting a predetermined number of polygons for a two-dimensional (2D) spatial output corresponding to the environment at a discrete time within the time period, wherein each polygon is associated with a probability; comparing the 2D spatial output with a ground-truth 2D spatial data at the discrete time; identifying a correct polygon from the predicted polygons; and optimizing the machine-learning model based on maximizing the probability of the correct polygon and minimizing the probabilities of the remaining predicted polygons.
	Towal, however, teaches that training the machine learning model comprises: predicting a predetermined number of polygons for a two-dimensional (2D) spatial output corresponding to the environment at a discrete time within the time period, wherein each polygon is associated with a probability; comparing the 2D spatial output with a ground-truth 2D spatial data at the discrete time; identifying a correct polygon from the predicted polygons; and optimizing the machine-learning model based on maximizing the probability of the correct polygon and minimizing the probabilities of the remaining predicted polygons (Machine Learning model is trained by predicting polylines from an image of an environment using ground truth data in order to correctly identify all lanes/markings/boundaries: See at least Towal FIGS. 5-9 and Paragraphs 117-159). 
	It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include that that training the machine learning model comprises: predicting a predetermined number of polygons for a two-dimensional (2D) spatial output corresponding to the environment at a discrete time within the time period, wherein each polygon is associated with a probability; comparing the 2D spatial output with a ground-truth 2D spatial data at the discrete time; identifying a correct polygon from the predicted polygons; and optimizing the machine-learning model based on maximizing the probability of the correct polygon and minimizing the probabilities of the remaining predicted polygons, as taught by Towal as disclosed above, in order to ensure accurate machine learning model for the vehicle to utilize (Towal Paragraph 9 “The present systems and methods for path detection for autonomous machines using deep neural networks”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”) further in view of Luo (US 20190147372 A1) (“Luo”).

With respect to claim 6, Ma in view of Benisch fail to explicitly disclose that training the machine learning model comprises: predicting a 3D volume comprising a plurality of voxels, wherein each voxel is associated with a probability; comparing each voxel in the predicted 3D volume with a corresponding ground-truth voxel; and optimizing the machine-learning model based on maximizing similarities between the probabilities associated with the voxels in the predicted 3D volume and values associated with the corresponding ground-truth voxels.
Luo, however, teaches training the machine learning model comprises: predicting a 3D volume comprising a plurality of voxels, wherein each voxel is associated with a probability; comparing each voxel in the predicted 3D volume with a corresponding ground-truth voxel; and optimizing the machine-learning model based on maximizing similarities between the probabilities associated with the voxels in the predicted 3D volume and values associated with the corresponding ground-truth voxels (Machine learning model is trained using comparison of voxels in order to maximize similarities of voxels with ground truth data: See at least Luo FIG. 11 and Paragraphs 150-166).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include that training the machine learning model comprises: predicting a 3D volume comprising a plurality of voxels, wherein each voxel is associated with a probability; comparing each voxel in the predicted 3D volume with a corresponding ground-truth voxel; and optimizing the machine-learning model based on maximizing similarities between the probabilities associated with the voxels in the predicted 3D volume and values associated with the corresponding ground-truth voxels, as taught by Luo as disclosed above, in order to ensure accurate machine learning model for the vehicle to utilize (Luo Paragraph 2 “The present disclosure relates generally to the operation of computing systems and devices including detection, tracking, and motion prediction of objects”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”) further in view of Heukelom (US 20200174481 A1) (“Heukelom”).

With respect to claim 8, Ma in view of Benisch fail to explicitly disclose down selecting one or more goal states from the generated one or more goal states, wherein the down selection comprises:Active 52415092.1Attorney Docket No.: 083201.0317 35 of 39predicting a probability heat map for the one or more agents based on a prediction of an evolution of the environment, wherein the one or more goal states from the goal states are based on the probability heat map.
Heukelom, however, teaches down selecting one or more goal states from the generated one or more goal states, wherein the down selection comprises: 35 of 39 predicting a probability heat map for the one or more agents based on a prediction of an evolution of the environment, wherein the one or more goal states from the goal states are based on the probability heat map (A probability heat map is predicted for objects around a vehicle and the vehicle actions are based on the heat map: See at least Heukelom Paragraphs 11, 17, 23, 67).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view of Benisch to include down selecting one or more goal states from the generated one or more goal states, wherein the down selection comprises:Active 52415092.1Attorney Docket No.: 083201.0317 35 of 39predicting a probability heat map for the one or more agents based on a prediction of an evolution of the environment, wherein the one or more goal states from the goal states are based on the probability heat map, as taught by Heukelom as disclosed above, in order to ensure safe actions for a vehicle (Heukelom Paragraph 11 “This disclosure is directed to evaluating trajectories based on assessing risk associated with the trajectories with respect to predicted locations of objects in an environment”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190071093 A1) (“Ma”) in view of Benisch (US 20200409378 A1) (“Benisch”) further in view of Houston (US 20210197720 A1) (“Houston”).

With respect to claim 13, Ma in view of Benisch fail to explicitly disclose that generating the raster of the environment based on the environment data comprises rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment.
Houston, however, teaches that generating the raster of the environment based on the environment data comprises rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment (Rasterizing top-down mages of vehicle’s environment: See at least Houston Paragraphs 69-70).
It would have been obvious to one of ordinary skill in the art to have modified the method of Ma in view Benisch to include generating the raster of the environment based on the environment data comprises rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment, as taught by Houston as disclosed above, in order to ensure an accurate representation of a vehicle’s environment (Houston Abstract “A method includes accessing contextual data associated with a vehicle, the contextual data being captured using one or more sensors associated with the vehicle and including perception data, generating, based on at least a portion of the perception data, one or more representations of an environment of the vehicle”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 22 of the specification states that the goal state may be a vehicle changing lanes
        2 Paragraph 22 of the specification states that the goal state may be a vehicle changing lanes
        3 Paragraph 22 of the specification states that the goal state may be a vehicle changing lanes